1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTONIO LASALE HANNAH,                             Case No.: 3:19-cv-00787-LAB-BLM
     Booking No. 19710120,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) GRANTING MOTION TO
14
     CORPORAL RAMIREZ, #4746;                           PROCEED IN FORMA PAUPERIS
15   BILL GORE, Sheriff;                                [ECF No. 2]
16   SOUTH BAY DETENTION FACILITY,
     Medical Staff and Department,                      2) DISMISSING DEFENDANTS
17                                                      PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                    Defendants.         AND § 1915A(b)
18
19                                                      AND
20
                                                        3) DIRECTING U.S. MARSHAL
21                                                      TO EFFECT SERVICE UPON
                                                        DEFENDANT RAMIREZ PURSUANT
22
                                                        TO 28 U.S.C. § 1915(d) AND
23                                                      Fed. R. Civ. P. 4(c)(3)
24
25         Antonio Lasale Hannah (“Plaintiff”), while in custody at the San Diego Central Jail
26   (“SDCJ”), filed a civil rights complaint pursuant to 42 U.S.C. § 1983 on April 29, 2019.
27   See Compl., ECF No. 1.
28   ///
                                                    1
                                                                           3:19-cv-00787-LAB-BLM
1          Hannah claims San Diego Sheriff’s Department Corporal Ramirez assaulted him at
2    the South Bay Detention Facility (“SBDF”) on April 4, 2019 during a cell move. During
3    the altercation, Hannah alleges Ramirez punched him, split his chin, and fractured a bone
4    in his right foot. Id. at 3, 14. Hannah further contends SBDF “medical staff” failed to
5    report his injuries—but he was later hospitalized at Scripps Hospital in Chula Vista,
6    received stitches and treatment for his fractured foot. Id. at 3, 9. After, Hannah was
7    transferred to the “medical floor” of the SDCJ, given a wheelchair and prescribed
8    Tylenol, id. at 4, but he claims to have been provided inadequate follow-up care by the
9    “medical staff” there too. Id. at 9. Finally, Hannah contends Bill Gore was Sheriff “over
10   all San Diego Deputies and allowed Corporal Ramirez to get away with this assault.” Id.
11   at 2, 14. He seeks injunctive relief “removing the defendant(s) from his post,” and $5
12   million in general and punitive damages. Id. at 16.
13         Hannah has not paid the $400 civil and administrative filing fee required by 28
14   U.S.C. § 1914(a) to commence a civil action, but instead has filed a Motion to Proceed In
15   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
16   I.    Motion to Proceed In Forma Pauperis
17         In order to commence a civil action, Hannah must pay a filing fee of $400.1 See 28
18   U.S.C. § 1914(a). The action may proceed despite his failure to prepay the entire fee only
19   if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Andrews v.
20   Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177
21   (9th Cir. 1999). However, because Hannah is a prisoner, even if he is granted leave to
22   proceed IFP, he will remain obligated to pay the entire filing fee in “increments” or
23   “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                               3:19-cv-00787-LAB-BLM
1    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is
2    dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
3    Cir. 2002).
4          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
5    “certified copy of the trust fund account statement (or institutional equivalent) for ... the
6    6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
7    § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
8    trust account statement, the Court assesses an initial payment of 20% of (a) the average
9    monthly deposits in the account for the past six months, or (b) the average monthly
10   balance in the account for the past six months, whichever is greater, unless the prisoner
11   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
12   custody of the prisoner then collects subsequent payments, assessed at 20% of the
13   preceding month’s income, in any month in which his account exceeds $10, and forwards
14   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
15   Bruce, 136 S. Ct. at 629.
16         In support of his IFP Motion, Hannah has submitted a prison certificate authorized
17   by a SDCJ Deputy Sheriff attesting to his trust account activity. See ECF No. 2 at 4; 28
18   U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119. This certificate
19   shows he had no average monthly deposits, and carried no average monthly balance over
20   the 6-month period preceding the filing of his Complaint, and that he had only $.63 to his
21   credit at the time of filing. See ECF No. 2 at 4.
22         Based on this accounting, the Court assesses no initial partial filing fee pursuant to
23   28 U.S.C. § 1915(a)(1) and (b)(1) because Hannah appears currently unable to pay one.
24   See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited
25   from bringing a civil action or appealing a civil action or criminal judgment for the
26   reason that the prisoner has no assets and no means by which to pay the initial partial
27   filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C.
28   § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based
                                                    3
                                                                               3:19-cv-00787-LAB-BLM
1    solely on a “failure to pay ... due to the lack of funds available to him when payment is
2    ordered.”).
3          Accordingly, the Court GRANTS Hannah’s Motion to Proceed IFP (ECF No. 2),
4    declines to exact any initial filing fee because his SDCJ certificate shows he currently has
5    “no means to pay it,” Bruce, 136 S. Ct. at 629, and directs the Facility Commander at
6    SDCJ, his designee, and any agency having subsequent custody, to collect the entire $350
7    balance of the filing fee required by 28 U.S.C. § 1914 and forward payments to the Clerk
8    of the Court pursuant to the installment provisions set forth in 28 U.S.C. § 1915(b)(2).
9    II.   Screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
10         A.      Standard of Review
11         Because Hannah is a prisoner and is proceeding IFP, his Complaint requires a pre-
12   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
13   statutes, the Court must review and sua sponte dismiss an IFP complaint, and any
14   complaint filed by a prisoner seeking redress from a governmental entity, or officer or
15   employee of a governmental entity, which is frivolous, malicious, fails to state a claim, or
16   seeks damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122,
17   1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v.
18   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The
19   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need
20   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
21   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
22   2012)).
23         “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
26   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
27   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
28   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
                                                   4
                                                                              3:19-cv-00787-LAB-BLM
1    12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
2    as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
3    662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
4          Detailed factual allegations are not required, but “[t]hreadbare recitals of the
5    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
6    Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
7    relief [is] ... a context-specific task that requires the reviewing court to draw on its
8    judicial experience and common sense.” Id. The “mere possibility of misconduct” or
9    “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
10   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
11   (9th Cir. 2009).
12         B.     42 U.S.C. § 1983
13         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
14   elements: (1) that a right secured by the Constitution or laws of the United States was
15   violated, and (2) that the alleged violation was committed by a person acting under the
16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
17   1035-36 (9th Cir. 2015).
18         C.     South Bay Detention Facility Medical Staff/Department
19         First, to the extent Hannah names the SBDF as a Defendant, he fails to state a
20   claim upon which § 1983 relief may be granted. Departments of municipal entities are
21   not “persons” subject to suit under § 1983; therefore, a local law enforcement department
22   (like the SBDF) is not a proper party. See Vance v. County of Santa Clara, 928 F. Supp.
23   993, 996 (N.D. Cal. 1996) (“Naming a municipal department as a defendant is not an
24   appropriate means of pleading a § 1983 action against a municipality.”) (citation
25   omitted); Powell v. Cook County Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (“Section
26   1983 imposes liability on any ‘person’ who violates someone’s constitutional rights
27   ‘under color of law.’ Cook County Jail is not a ‘person.’”).
28   ///
                                                     5
                                                                                 3:19-cv-00787-LAB-BLM
1          “Persons” under § 1983 are state and local officials sued in their individual
2    capacities, private individuals and entities which act under color of state law, and/or the
3    local governmental entity itself. Vance, 928 F. Supp. at 995-96. The SBDF is managed by
4    and/or a department of the County of San Diego, but it is not a “person” subject to suit
5    under § 1983. See e.g., United States v. Kama, 394 F.3d 1236, 1239 (9th Cir. 2005)
6    (“[M]unicipal police departments and bureaus are generally not considered ‘persons’
7    within the meaning of section 1983.”); Rodriguez v. Cnty. of Contra Costa, 2013 WL
8    5946112 at *3 (N.D. Cal. Nov. 5, 2013) (citing Hervey v. Estes, 65 F.3d 784, 791 (9th
9    Cir. 1995)) (“Although municipalities, such as cities and counties, are amenable to suit
10   under Monell [v. Dep’t of Social Servs, 436 U.S. 658 (1978)], sub-departments or bureaus
11   of municipalities, such as the police departments, are not generally considered “persons”
12   within the meaning of § 1983.”); Nelson v. Cty. of Sacramento, 926 F. Supp. 2d 1159,
13   1170 (E.D. Cal. 2013) (dismissing Sacramento Sheriff’s Department from section 1983
14   action “with prejudice” because it “is a subdivision of a local government entity,” i.e.,
15   Sacramento County); Gonzales v. City of Clovis, 2013 WL 394522 (E.D. Cal. Jan. 30,
16   2013) (holding that the Clovis Police Department is not a “person” for purposes of
17   section 1983); Wade v. Fresno Police Dep’t, 2010 WL 2353525 at *4 (E.D. Cal. June 9,
18   2010) (finding the Fresno Police Department to not be a “person” under section 1983).
19   Therefore, Plaintiff cannot pursue any § 1983 civil rights claims against the South Bay
20   Detention Facility. See Boone v. Deutsche Bank Nat’l Tr. Co., No. 2:16-CV-1293-GEB-
21   KJN-PS, 2017 WL 117966, at *3 (E.D. Cal. Jan. 12, 2017) (“Because the Solano County
22   Sheriff’s Department is not a ‘person’ within the meaning of Section 1983, plaintiffs
23   cannot maintain their claims against it under that statute as a matter of law.”).
24         To the extent Plaintiff intends to assert a claim against the County of San Diego
25   itself, his allegations are also insufficient. A municipal entity is liable under section 1983
26   only if Plaintiff alleges his constitutional injury was caused by employees acting pursuant
27   to the municipality’s policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429
28   U.S. 274, 280 (1977); Monell, 436 U.S. at 691; Villegas v. Gilroy Garlic Festival Ass’n,
                                                   6
                                                                               3:19-cv-00787-LAB-BLM
1    541 F.3d 950, 964 (9th Cir. 2008). The County of San Diego may not be held vicariously
2    liable under section 1983 simply based on allegedly unconstitutional acts of its employees.
3    See Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691
4    (“[A] a municipality cannot be held liable solely because it employs a tortfeasor.”); Jackson
5    v. Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the municipality may be held liable
6    “when execution of a government’s policy or custom ... inflicts the injury.” Monell, 436
7    U.S. at 694; Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010).
8          D.     Sheriff Gore -- Individual Liability
9          Second, Hannah’s only allegations as to Bill Gore is that he is the “Sheriff over all
10   San Diego Deputies,” that he “allowed Corporal Ramirez to get away with … assault,” and
11   he should be held accountable because he failed to adequately supervise the SBDF
12   “medical department.” See Compl., ECF No. 1 at 2, 14.
13         This type of broad and generalized claim fails to show how, or to what extent, Sheriff
14   Gore may be held individually liable for any constitutional injury. See Iqbal, 556 U.S. at
15   676-77; Jones v. Comm’ty Redev. Agency of City of Los Angeles, 733 F.2d 646, 649 (9th
16   Cir. 1984) (even pro se plaintiff must “allege with at least some degree of particularity
17   overt acts which defendants engaged in” in order to state a claim). As pleaded, Hannah
18   plainly seeks to hold Gore liable for the acts of unidentified subordinates. But “vicarious
19   liability is inapplicable to … § 1983 suits.” Iqbal, 556 U.S. at 676. Instead, “Plaintiff must
20   plead that each Government-official defendant, through [his] own individual actions, has
21   violated the Constitution” in order to plead a plausible claim for relief. Id.; see also Crowley
22   v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor may be held liable under §1983
23   only if there is “a sufficient causal connection between the supervisor’s wrongful conduct
24   and the constitutional violation”) (citations and internal quotation marks omitted); Fayle v.
25   Stapley, 607 F.2d 858, 862 (9th Cir. 1979) (when a named defendant holds a supervisorial
26   position, the causal link between the defendant and the claimed constitutional violation
27   must be specifically alleged); Victoria v. City of San Diego, 326 F. Supp. 3d 1003, 1013
28   (S.D. Cal. 2018) (“Liability under § 1983 arises only upon a showing of personal
                                                    7
                                                                                3:19-cv-00787-LAB-BLM
1    participation by the defendant.”).
2          E.     Corporal Ramirez – Unreasonable Force
3          Finally, Hannah claims that on April 4, 2019, after some confusion, verification, and
4    a verbal altercation as to whether he was permitted to move cells, Corporal Ramirez entered
5    his cell from behind, ordered him to put his hands on the wall, and as he turned to comply,
6    punched Hannah in the chin and rib cage, slammed him to the ground, and then stomped
7    on his right foot twice causing it to fracture. See Compl., ECF No. 1 at 3.
8          Based on these factual allegations, which the Court presumes true, it finds
9    Plaintiff’s Complaint sufficient to survive the “low threshold” for proceeding past the sua
10   sponte screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b) because it alleges a
11   Fourteenth Amendment unreasonable use of force claim against Corporal Ramirez which
12   is plausible on its face.2 See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Bell v.
13   Wolfish, 441 U.S. 520, 535 (1979) (Due Process Clause of the Fourteenth Amendment
14   prevents punishment of a pretrial detainee prior to an adjudication of guilt); Kingsley v.
15   Hendrickson, __ U.S. __, 135 S. Ct. 2466, 2473 (2015) (“[T]he Due Process Clause
16   protects a pretrial detainee from the use of excessive force that amounts to punishment.”)
17   (citing Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)). Under Kingsley, a pretrial
18   detainee, unlike a convicted prisoner, need not prove that the defendant subjectively
19   knew that the force applied was excessive; that state-of-mind inquiry is “solely ...
20   objective.” Id. at 2473; Austin v. Baker, 616 F. App’x 365, 366 (9th Cir. 2015).
21   ///
22
23
     2
       The Court also presumes, for purposes of screening only, that Hannah was a pretrial
24   detainee at SBDF on April 4, 2019, when he alleges to have been injured by beaten by
25   Ramirez, a San Diego Sheriff’s Department Corporal, and that therefore his claims arise
     under the Fourteenth Amendment rather than the Eighth. See Castro v. County of Los
26   Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (“Inmates who sue prison officials for
27   injuries suffered while in custody may do so under the Eighth Amendment’s Cruel and
     Unusual Punishment Clause, or if not yet convicted, under the Fourteenth Amendment’s
28   Due Process Clause.”) (citing Bell, 441 U.S. at 535).
                                                   8
                                                                              3:19-cv-00787-LAB-BLM
1           Accordingly, the Court will direct the U.S. Marshal to effect service upon Corporal
2    Ramirez on Plaintiff’s behalf.3 See 28 U.S.C. § 1915(d) (“The officers of the court shall
3    issue and serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P.
4    4(c)(3) (“[T]he court may order that service be made by a United States marshal or
5    deputy marshal . . . if the plaintiff is authorized to proceed in forma pauperis under 28
6    U.S.C. § 1915.”).
7    III.   Conclusion and Orders
8           Good cause appearing, the Court:
9           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
10   (ECF No. 2).
11          2.    DIRECTS the Facility Commander of SDCJ, his designee, and any agency
12   having subsequent custody of Plaintiff, to collect from his trust account the $350 filing
13   fee owed in this case by garnishing monthly payments from his account in an amount
14   equal to twenty percent (20%) of the preceding month’s income and forwarding those
15   payments to the Clerk of the Court each time the amount in the account exceeds $10
16   pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS SHALL BE CLEARLY
17   IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS ACTION.
18          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on the
19   Facility Commander, San Diego Central Jail, 1173 Front St., San Diego, California,
20   92101.
21          4.    DISMISSES Defendants BILL GORE and SOUTH BAY DETENTION
22   FACILITY without prejudice pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b) based
23   on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted and
24
25
26   3
       Plaintiff is cautioned, however, that “the sua sponte screening and dismissal procedure is
27   cumulative of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [any
     individual defendant] may choose to bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115,
28   1119 (S.D. Cal. 2007).
                                                   9
                                                                              3:19-cv-00787-LAB-BLM
1    DIRECTS the Clerk of the Court to terminate them as parties to this action.
2          5.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
3    No. 1) upon Defendant RAMIREZ and forward it to Plaintiff along with a blank U.S.
4    Marshal Form 285 for this Defendant. In addition, the Clerk will provide Plaintiff with a
5    certified copy of this Order, a certified copy of his Complaint and the summons so that he
6    may serve Defendant RAMIREZ. Upon receipt of this “IFP Package,” Plaintiff must
7    complete the Form 285 as completely and accurately as possible, include an address
8    where Defendant RAMIREZ may be found and/or subject to service, and return it to the
9    United States Marshal according to the instructions the Clerk provides in the letter
10   accompanying his IFP package.
11         6.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
12   upon Defendant RAMIREZ as directed by Plaintiff on the USM Form 285 provided to
13   him. All costs of that service will be advanced by the United States. See 28 U.S.C.
14   § 1915(d); Fed. R. Civ. P. 4(c)(3).
15         7.     ORDERS Defendant RAMIREZ, once they have been served, to reply to
16   Plaintiff’s Complaint within the time provided by the applicable provisions of Federal
17   Rule of Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may
18   occasionally be permitted to “waive the right to reply to any action brought by a prisoner
19   confined in any jail, prison, or other correctional facility under section 1983,” once the
20   Court has conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and
21   § 1915A(b), and thus, has made a preliminary determination based on the face on the
22   pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,” the
23   defendant is required to respond); and
24         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
25   serve upon Defendant RAMIREZ, or, if appearance has been entered by counsel, upon
26   Defendant’s counsel, a copy of every further pleading, motion, or other document
27   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
28   include with every original document he seeks to file with the Clerk of the Court, a
                                                  10
                                                                              3:19-cv-00787-LAB-BLM
1    certificate stating the manner in which a true and correct copy of that document has been
2    was served on the Defendant or his counsel, and the date of that service. See S.D. Cal.
3    CivLR 5.2. Any document received by the Court which has not been properly filed with
4    the Clerk or which fails to include a Certificate of Service upon the Defendant may be
5    disregarded.
6          IT IS SO ORDERED.
7
8    Dated: June 17, 2019
9                                              Hon. Larry Alan Burns
                                               Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                                                                            3:19-cv-00787-LAB-BLM
